DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/24/2021 wherein claims 1 and 4 have been amended and claims 3 and 7 have been cancelled.
Claims 1, 2, 4-6, 8 and 9 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments/amendments filed 2/24/2021 overcomes the rejection of claims 1 and 5-9 made by the Examiner under 35 USC 102(a)(1). This rejection has been withdrawn as Beerse (US 6294186) fails to disclose a monovalent copper containing antimicrobial composition. 
Applicants arguments/amendments filed 2/24/2021 overcome the rejection of claims 1, 4-6, 8 and 9 made by the Examiner under 35 USC 103(a) over Hasimoto et al. (US 20142014/0199357). This rejection has been withdrawn. 
Applicants arguments/amendments filed 2/24/2021 overcome the rejection of claims 2 made by the Examiner under 35 USC 103(a) over Hasimoto et al. (US 20142014/0199357) further in view of Ida et al (US 2016/0167130). This rejection has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357).
Beerse is directed to antimicrobial compositions comprising a) a benzoic acid analog b) a metal salt and c) a dermatological carrier (see abstract). An exemplified metal salt include, preferably, a metal salts are selected from the group consisting of copper pidolate, L-FER pidolate, cuprous sulfate, ferric chloride, cuprous chloride, ferric sulfate, and combinations thereof (see column 7, lines 55-59).
Example 20 is of particular interest. Example 20 provides CuCl2 (copper particles) (see instant claim 1), salicylic acid (stabilizer) (see instant claim 1 and 7), acrylates/C10-C30 alkyl acrylate crosspolymer (polycarboxylic acid) (see instant claim 1), stearic acid (fatty acid) (see instant claim 1), isopropyl palmitate (ester solvent) (see instant claim 5 and 6), PEG-100 stearate (fatty acid ester of the fatty acid) (see instant claim 1) and dimethicone (dispersant, see evidence 
Beerse fails to teach the metal salt as comprising a monovalent copper.
Hashimoto is directed to antimicrobial/antiviral compositions comprising cuprous oxide particles (see abstract) (see instant claims 1, 3, 4 and 9). The cuprous oxide particles are to comprise a coating of fatty acid and fatty acid ester of the fatty acid (see [0084]-[0085]) (see instant claim 1). Stabilizers, such as saccharin, citric acid and aspartic acid (see [0046]) (see instant claims 1 and 7), are to be included such that the copper particles can be dispersed homogenously in the dispersion liquid (see [0051]). The dispersion may also comprise a dispersant (see [0014] and [0050]) (see instant claim 8). Solvents used in the dispersion may be non-aqueous and include esters such as methyl acetate and ethyl acetate (see [0048]) (see instant claims 5 and 6). The antiviral composition may be provided as a coating or resin composition that makes it possible to impart antiviral properties to a product possessing the coating without sacrificing the transparency of the coating (see [0084]). 
In regards to the copper compound, Hasimoto teaches that copper (I) compounds have antimicrobial and antiviral performance superior to copper (II) compounds (see [0003]). Moreover, Hasimoto teaches that nanoparticles consisting of mixed copper, copper (II) oxide and cuprous oxide have excellent antimicrobial and antiviral properties (see [0004]). Thus, while Beerse fails to teach including an monovalent copper salt, Hasimoto’s teaching that copper (I) compounds have superior antimicrobial properties to copper (II) in addition to that antimicrobial composition may comprise mixtures of monovalent and divalent copper, one of ordinary skill in the art would have motivated one of ordinary skill in the art to modify Beerse to as to include a monovalent copper so as to improve/broaden the antimicrobial activity of the composition. See MPEP 2143(I)(A). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto et al. (US 2014/0199357) as applied to claims 1 and 3-9 above, and further in view of Ida et al. (US 2016/0167130).
Hashimoto fails to teach their composition as comprising a polycarboxylic acid.
Ida is directed to antimicrobial metallic copper dispersions comprising a variety of dispersants including polymeric dispersants such as an acrylic polymer (see [0060]) with a molecular weight between 1,000 to 100,000 g/mol (see [0037] and [0060]). As the claimed range overlaps with that of the prior art, a prima facie
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611